By the Court.
There was evidence that the employee while working in the course of his employment for an insured employer received an injury from hot fat spattering into his eye, and that a few days later while working for a third person he received an injury to his head from which erysipelas developed and affected his eyes for a time. The contention between the parties was whether the present condition of the eye of the employee was a result of the hot fat or the erysipelas. One physician who examined the employee soon after the injury and who also treated him for the erysipelas testified that there was a connection between the present condition of the employee’s eye with its accompanying disability and the injury arising from the hot fat. There was evidence of a contrary nature. The question was purely one of fact. The decision of the single member and the board finds support in the evidence. Under the familiar rule, it cannot be reversed. No error of law is disclosed. Pass’s Case, 232 Mass. 515. Chisholm’s Case, 238 Mass. 412, 419.

Decree affirmed.